Order, in so far as it strikes out affirmative defenses from amended answer, affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Davis and Adel, JJ., concur; Hagarty, J., concurs for affirmance with the following memorandum: In the absence of a showing to the contrary by appellant, the judgment made in. the State of Nevada is final and is entitled to full faith and credit in this State to the end that it be considered as valid and binding here as it is considered in the State in which the judgment was made. (Sistare v. Sistare, 218 U. S. 1; Tiedemann v. Tiedemann, 172 App. Div. 819; affd., without opinion, 225 N. Y. 709; writ of error dismissed, 251 U. S. 536; Van Horn v. Van Horn, 196 App. Div. 472.) While the first defense, to the effect that plaintiff assumed the defendant’s obligation and maintained the child for a consideration and without expectation of reimbursement, might be deemed sufficient if the judgment had been made in this State (Swanton v. Curley, 273 N. Y. 325), the conclusiveness of the judgment under which the sums due have accrued must be Weighed in the light of the law of the State of Nevada and of the rulings and decisions of its courts, to which factor no reference is made in the answer. Taylor, J., concurs with Hagarty, J.